Rothrock, J.,
dissenting. — The foregoing opinion designates the written instrument under consideration as a deed and a condition, and the ground of the opinion is that, the deed' and condition being in conflict, the deed must stand, and the condition must be held void. It seems to me the whole instrument should be construed together, and that it *446is not correct to say that part of it is a deed in fee, and the remainder is a condition repugnant to the deed, and, being repugnant, must be held void. By construing the whole instrument together, we have this contract between the parties: In consideration of natural love and affection, and the sum of one dollar, the grantor conveys to the grantee the premises in controversy to be her own indefeasible estate, and, if desired, to be sold by her during her life; but if not sold by the grantee, the property at her death “shall revert to, vest in, and again become the absolute and indefeasible property of the grantor or his heirs.” And the grant thus made is required to be accepted upon the foregoing terms and conditions.
Now, why this contract may not be carried out and enforced according to its plain meaning and the intention of the parties expressed in clear and unmistakable language, is more than I can understand. The majority opinion holds that the deed is complete in itself, and the condition, being in conflict therewith, must be regarded void. I think this is a mistake. There is no real conflict between the granting and habendwm clauses and that part which is called a condition in the majority opinion. The latter is. but a qualification of the former, and the fee, being thus qualified, is what is denominated as a qualified, base, or determinable fee, which is defined to be “an interest which may continue forever, but the estate is liable to be determined without the aid of a conveyance by some act or event circumscribing its continuance or extent.” Kent’s Com., Vol. 4., p. 8.
Again it is said: “This estate is a fee, because by possibility it .may endure forever in a man and his heirs; yet, as that duration depends upon the concurrence of collateral circumstances which qualify and debase the purity of the donation, it is, therefore, a qualified or base fee.” Blackstone’s Com., Yol. 1, Book 2, p. 109.
Now the interest of the grantee and her heirs in the property was liable to be determined by her failure to sell the *447same during her life, and that act, or rather failure to act, circumscribed the continuance and extent of the estate. I think no adjudged case can be found which holds that the event which may determine, the fee and cause the estate to revert to the grantor may not be the failure of the grantee to convey. No reason can be adduced why that event may not terminate it as effectually as any of the examples given in the books, such as a limitation to a man and his heirs till the marriage of B, or so long as St. Paul’s Church shall stand, and the like. See 4 Kent’s Com., 8.
It is correct that restraints upon the power of alienation and unlawful conditions, or such as are immoral in their nature, or impossible of performance, have always been held as repugnant to a grant in fee, and are, therefore, void. But the limitation in this case is not vulnerable to any of these objections. It in no sense Tetters or restrains alienation, but rather invites and encourages it, and it is open to no possible objection founded on any consideration of public policy or good morals, and there appears to me to be no good reason why the plainly éxpressed intention of the parties to the contract should not be respected and enforced.
Seeveks, J., concurs in the views I have herein expressed.